MEMORANDUM **
Before the District Court, Raytheon moved to stay arbitration on the grounds *896that there was no actual dispute between the parties as to an alleged violation, relying on Alpha Beta Co. v. Retail Store Employees Union, Local 428, 671 F.2d 1247 (9th Cir.1982). We agree that the Union did not allege a specific violation of the collective bargaining agreement sufficient to compel arbitration, and we therefore reverse the decision below.
At oral argument of this appeal, asked to state affirmatively the basis for the Union’s assertion that there is an arbitrable violation, union counsel responded that Raytheon was presently denying union representatives appropriate access to the premises in question. Raytheon’s counsel asserted that this was the first time he had heard this allegation and that a dispute concerning access may present an arbitrable issue. Our decision is without prejudice to the filing of a petition for arbitration on this basis.
REVERSED AND REMANDED for entry of an order staying the presently pending arbitration.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.